Citation Nr: 1601227	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  06-25 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, also claimed as secondary to a service-connected left elbow disability.

2.  Entitlement to an increased rating greater than 10 percent for arthritis of the left elbow.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to April 1987.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was most recently remanded in May 2013 for additional development and has been returned to the Board for further appellate review. 

In January 2009, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  He requested a new hearing, and testified before the undersigned during a hearing held in December 2012.  The transcripts of both hearings are of record.

The record before the Board consists of records included within electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is needed before a decision can be reached in this case.

As an initial matter, the Board notes that not all of the evidence once of record is currently associated with the Veteran's electronic claims files.  Specifically, March 2005 VA examination reports, the April 2005 rating decision, and the July 2006 Statement of the Case (SOC) have not been included in either Virtual VA or VBMS.  As these records are pertinent to the claims on appeal, the claims must be remanded so that the originating agency may include these records in the Veteran's electronic claims files.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additional development is also needed with respect to the psychiatric disorder claim.  As directed in the May 2013 remand, the Veteran underwent a VA examination in January 2015 to determine the nature and etiology of his claimed psychiatric disorder.  The examiner diagnosed the Veteran with recurrent major depression, by history, but noted that the examination results were of questionable validity due to test scores that were likely indicative of over-reporting of psychiatric symptoms, similar to findings in a July 2010 VA psychiatric examination.  The examiner noted, however, that these results could be due to significant emotional dysfunction.  The January 2015 examiner then opined that the Veteran's psychiatric disorder was less likely than not proximately due to or the result of his service-connected left elbow disability based, in part, on the absence of records indicating complaints of left elbow pain as a cause of his depressive symptoms.  However, this opinion is based on invalid test results and does not reflect adequate review of the Veteran's private psychiatric treatment records, which note his 2014 reports of anxiety and depression due to chronic pain, and his history of a left arm injury and left wrist injury (which the Board notes is service-connected).  Moreover, the January 2015 examiner did not provide an opinion as to whether the Veteran's psychiatric disorder was aggravated by his service-connected disability.  

Given these deficiencies, the Board finds that the January 2015 VA psychiatric examination is inadequate for adjudication purposes and the Veteran must be provided with a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran is hereby advised that it is important that he cooperate with the examiner so that the results of the examination are valid.

Accordingly, the case is REMANDED for the following action:

1. Associate with the electronic claims files all outstanding evidence related to the claims on appeal, to include copies of the March 2005 VA examination reports, the April 2005 rating decision, and the July 2006 SOC.  If any of these records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Thereafter, the Veteran should be provided an examination by a psychiatrist or psychologist, other than the July 2010 and January 2015 examiners, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disorder present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise attributable to his military service.

For each psychiatric disorder the examiner determines is not related to service, the examiner should opine whether there is a 50 percent or better probability that the disorder was caused or aggravated by the Veteran's service-connected left elbow or left wrist disability.

In providing the requested opinions, the examiner must consider and reconcile any conflicting medical evidence or opinions of record.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.    See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






